                Case 2:20-cv-01360-RSM Document 1 Filed 09/15/20 Page 1 of 13




 1                                                The Honorable _____________________
 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10

11   ANITA WHITE,                               Case No. ____________________

12                     Plaintiff,               COMPLAINT FOR (1) TRADEMARK
                                                INFRINGEMENT UNDER 15 U.S.C. §
13         v.                                   1125(a)(1)(A); (2) COMMON LAW
                                                TRADEMARK INFRINGEMENT; AND (3) UNFAIR
14   LADY A ENTERTAINMENT, LLC,                 COMPETITION IN VIOLATION OF REV. CODE
     CHARLES KELLEY, DAVID                      WASH. § 19.86.020.
15
     HAYWOOD, AND HILLARY SCOTT
16                                              JURY DEMAND
                           Defendants.
17

18

19

20

21

22

23

24

25

26

                                                                                       COOLEY LLP
     COMPLAINT                                                       1700 S EVENTH A VE ., S UITE 1900
                                                                                S EATTLE , WA 98101
     CASE NO. __-cv-____                                                              (206) 452-8700
                 Case 2:20-cv-01360-RSM Document 1 Filed 09/15/20 Page 2 of 13




 1          Plaintiff Anita White (“Ms. White” or “Plaintiff”) files this Complaint against Defendants

 2   Lady A Entertainment, LLC, Charles Kelley, David Haywood, and Hillary Scott (collectively

 3   “Defendants” or “Lady Antebellum”) for trademark infringement under federal and state law.

 4   Lady Antebellum’s decision to replace the band name LADY ANTEBELLUM with LADY A was

 5   undertaken with willful disregard for Ms. White’s rights in her LADY A trademark, which she has

 6   used for nearly thirty years. Through this Complaint, Ms. White seeks to protect against consumer

 7   confusion and the erasure of her LADY A brand identity. She alleges as follows.

 8                                             THE PARTIES

 9          1.       Plaintiff Anita White (“Lady A”) is an individual who is a citizen and resident of

10   Kent, Washington.

11          2.       Defendant Charles Kelley (“Kelley”) is an individual who is a citizen and resident

12   of Nashville, Tennessee.

13          3.       Defendant David Haywood (“Haywood”) is an individual who is a citizen and

14   resident of Nashville, Tennessee.

15          4.       Defendant Hillary Scott (“Scott”) is an individual who is a citizen and resident of

16   Brentwood, Tennessee.

17          5.       Defendant Lady A Entertainment, LLC (“LAE”) is a limited liability company

18   organized under the laws of the State of Tennessee with its principal place of business located at

19   2300 Charlotte Avenue, Suite 103, Nashville, Tennessee 37203.

20                                            JURISDICTION

21          6.       The Court has original jurisdiction under 28 U.S.C. § 1331, as this is a civil action

22   arising under 15 U.S.C. § 1125(a). The Court has supplemental jurisdiction over all other claims

23   pursuant to 28 U.S.C. § 1367 insofar as all claims alleged herein form part of the same case or

24   controversy under Article III of the United States Constitution.

25          7.       Plaintiff is informed and believes, and on that basis alleges, that this Court has

26   personal jurisdiction over Lady Antebellum because: (i) Lady Antebellum conducts business

                                                                                                   COOLEY LLP
     COMPLAINT
     CASE NO. __-cv-____
                                                       2.                        1700 S EVENTH A VE ., S UITE 1900
                                                                                            S EATTLE , WA 98101
                                                                                                  (206) 452-8700
                    Case 2:20-cv-01360-RSM Document 1 Filed 09/15/20 Page 3 of 13




 1   within the State of Washington and this judicial district; (ii) Lady Antebellum has caused its music

 2   to be advertised, promoted, and sold under the LADY A trademark in the State of Washington and

 3   this judicial district; (iii) the causes of action asserted in this Complaint arise out of Lady

 4   Antebellum’s contacts with the State of Washington and this judicial district; and (iv) Lady

 5   Antebellum has caused tortious injury to Ms. White in the State of Washington and this judicial

 6   district.

 7             8.       Venue is proper in this district because Lady Antebellum regularly conducts

 8   business in this district, a substantial portion of the unlawful activities alleged herein occurred in

 9   this district, and Ms. White was harmed in this district as a result of the unlawful conduct described

10   herein.

11                                       FACTUAL BACKGROUND

12                                             THE REAL LADY A

13             9.       For nearly thirty years, Plaintiff Anita White has performed and provided music

14   under the stage name and trademark LADY A.

15             10.      Ms. White began her career as a karaoke singer in Seattle, Washington in the late

16   80s. Shy about singing in those early days, Ms. White held herself out as “LADY A” rather than

17   perform under her given name. Shortly thereafter, she began performing original music as LADY

18   A, and it was not long before the LADY A name came to embody the goodwill associated with

19   Ms. White’s performances.

20             11.      Over the course of her career, Ms. White has performed with dozens of bands, in

21   thousands of performances—always as LADY A.

22             12.      During the 90s, Ms. White performed as LADY A extensively throughout the State

23   of Washington and the Pacific Northwest. Ms. White also traveled for gigs elsewhere in the United

24   States, including in Utah and Florida.

25             13.      In the 2000s, as Ms. White continued to build her profile and the LADY A brand,

26   she performed under the LADY A mark across the South, including in Tennessee.

                                                                                                    COOLEY LLP
     COMPLAINT
     CASE NO. __-cv-____
                                                        3.                        1700 S EVENTH A VE ., S UITE 1900
                                                                                             S EATTLE , WA 98101
                                                                                                   (206) 452-8700
              Case 2:20-cv-01360-RSM Document 1 Filed 09/15/20 Page 4 of 13




 1           14.    For many years, Ms. White has regularly performed at music festivals throughout

 2   the United States, such as the Waterfront Blues Festival, the Winthrop Blues Festival, and the

 3   Chicago Blues Festival, among others.

 4           15.    To date, Ms. White has released six albums as LADY A—the first a limited release

 5   in 2006 titled “Can I Get My Breakfast?” which was put out by Lady A and the Baby Blues Funk

 6   Band.

 7           16.    In 2010, Ms. White released “Bluez in the Key of Me” under the LADY A mark.

 8   The album was nominated for a Blues Music Award, and helped to take her music abroad. In the

 9   years that followed, Ms. White performed in the Netherlands, Denmark, France, Sweden, Belgium,

10   and Germany.

11           17.    Ms. White’s music has been available for download and streaming under the LADY

12   A mark throughout the United States since at least as early as the release of “Bluez in the Key of

13   Me.”

14           18.    Ms. White has accrued common law rights in the LADY A trademark in connection

15   with music and entertainment services as a result of her long, continuous, and prominent use of

16   the LADY A mark since at least the early 1990s. Ms. White’s rights in the LADY A trademark

17   are particularly strong in the State of Washington and the Pacific Northwest, where most of her

18   performances have occurred; however, her rights also extend nationwide by virtue of Ms. White’s

19   numerous performances and music sales under the LADY A trademark throughout the United

20   States. Ms. White’s nationwide common law trademark rights date to at least as early as the early

21   2000s, when she first began performing extensively outside of the State of Washington.

22                                         LADY ANTEBELLUM

23           19.    On information and belief, Defendants Scott, Kelley, and Haywood formed the

24   band Lady Antebellum in 2006.

25           20.    Defendants have explained in interviews that the name “LADY ANTEBELLUM”

26   had its origin in a 2006 Franklin, Tennessee photoshoot, during which Defendants posed in period

                                                                                                 COOLEY LLP
     COMPLAINT
     CASE NO. __-cv-____
                                                     4.                        1700 S EVENTH A VE ., S UITE 1900
                                                                                          S EATTLE , WA 98101
                                                                                                (206) 452-8700
              Case 2:20-cv-01360-RSM Document 1 Filed 09/15/20 Page 5 of 13




 1   dress in front of a pre-Civil War plantation. Drawing on inspiration from the shoot, Defendant

 2   Kelley suggested the name “Lady Antebellum.” According to one interview with Defendant

 3   Haywood, the band was drawn to the word “antebellum” because it felt “kind of country and

 4   nostalgic.”

 5          21.     Since then, Defendants have performed under the trademark LADY

 6   ANTEBELLUM, and have come to be known by that name.

 7          22.     The word “antebellum” derives from the Latin phrase ante bellum, which translates

 8   to “before the war.” Today, the word is commonly used to refer to the period of U.S. history prior

 9   to the Civil War, and is particularly associated with the pre-Civil War South.

10          23.     For example, on information and belief, in 2010, Outback Concerts commissioned

11   the following poster to promote a Lady Antebellum show in Cary, North Carolina:

12

13

14

15

16

17

18

19

20

21

22

23

24

25   On information and belief, the imagery of the plantation and Union and Confederate soldiers was

26   intended to evoke the word “antebellum” in the LADY ANTEBELLUM mark.

                                                                                                  COOLEY LLP
     COMPLAINT
     CASE NO. __-cv-____
                                                     5.                         1700 S EVENTH A VE ., S UITE 1900
                                                                                           S EATTLE , WA 98101
                                                                                                 (206) 452-8700
                Case 2:20-cv-01360-RSM Document 1 Filed 09/15/20 Page 6 of 13




 1          24.     Plaintiff is further informed and believes, and on that basis alleges, that the LADY

 2   ANTEBELLUM mark has long courted controversy due to the association of its mark with a

 3   glorification of the pre-Civil War South.

 4                               LADY ANTEBELLUM CO-OPTS “LADY A”

 5          25.     On May 25, 2020 in Minneapolis, Minnesota, Mr. George Floyd, a 46-year old

 6   African American, was suffocated by a police officer while being restrained during his arrest. The

 7   traumatic footage of Mr. Floyd’s death drew unprecedented attention to police violence against

 8   African Americans and systemic racism more broadly, and sparked an explosion of public outrage.

 9          26.     On information and belief, against this backdrop, the LADY ANTEBELLUM

10   trademark became a public-relations liability that Defendants could no longer ignore.

11          27.     On June 11, 2020, in a statement posted by Defendants to the band’s Twitter

12   account, Defendants represented that: “After much personal reflection, band discussion, prayer,

13   and many honest conversations with some of our closest black friends and colleagues, we have

14   decided to drop the word ‘antebellum’ from our name . . . .” Defendants asserted that they would

15   thereafter perform under the trademark LADY A, a “nickname” they purport to have been given

16   by fans.

17          28.     Plaintiff is informed and believes, and on that basis alleges, that Defendants never

18   performed as LADY A prior to June 11, 2020.

19          29.     On information and belief, prior to June 2020, Defendants always performed as

20   LADY ANTEBELLUM, and consistently displayed the LADY ANTEBELLUM trademark in

21   marketing and promotional materials.

22          30.     Ms. White learned of Lady Antebellum’s name change on the same day as

23   Defendants’ announcement from a series of texts from friends, followed by a call from Ethan

24   Millman at Rolling Stone magazine.

25          31.     The effect of the name change on Ms. White’s ability to distinguish her music in

26   the marketplace was overwhelming. Internet and social media searches for “Lady A,” which had

                                                                                                  COOLEY LLP
     COMPLAINT
     CASE NO. __-cv-____
                                                     6.                         1700 S EVENTH A VE ., S UITE 1900
                                                                                           S EATTLE , WA 98101
                                                                                                 (206) 452-8700
              Case 2:20-cv-01360-RSM Document 1 Filed 09/15/20 Page 7 of 13




 1   readily returned results for her music, were now dominated by references to Lady Antebellum.

 2   Ms. White’s LADY A brand had been usurped and set on the path to erasure.

 3          32.     Concerned about the impact that Lady Antebellum’s use of the LADY A mark had,

 4   and will continue to have, on her ability to perform as LADY A, Ms. White secured the assistance

 5   of pro bono counsel to help her defend the LADY A brand.

 6          33.     Ms. White did not have to seek out Defendants.          Shortly after Defendants

 7   announced their name change, their management company contacted Ms. White to discuss the

 8   possibility of coexistence.    Lady Antebellum proposed that the parties participate in a

 9   videoconference on June 15, 2020 to discuss Ms. White’s concerns, and Ms. White agreed.

10          34.     During the meeting, the parties considered ways of addressing Ms. White’s

11   concerns. The parties were unable to reach a resolution, but that did not stop Defendants from

12   promptly sending Ms. White a draft agreement.

13          35.     In response to Defendants’ draft agreement, Ms. White, through pro bono counsel,

14   sought to negotiate an amicable resolution with Defendants. The parties had discussed the

15   possibility of Lady Antebellum promoting Ms. White’s work, or even collaborating on a song, in

16   exchange for coexistence. Ms. White never committed to such an arrangement.

17          36.     In the days that followed, Ms. White came to believe that the agreement being

18   negotiated by her original pro bono counsel was not in her best interests. Specifically, the

19   agreement would have allowed Lady Antebellum to continue using the LADY A while providing

20   no compensation to Ms. White—only the promise that Lady Antebellum would make best efforts

21   to assist her career and up to $10,000 reimbursement for legal fees associated with negotiating a

22   resolution of the parties’ dispute (notwithstanding the fact that Ms. White was represented pro

23   bono) and trademark filings for Ms. White’s LADY A mark.

24          37.     Ms. White retained new pro bono counsel at Cooley LLP, whom promptly

25   attempted to resume negotiations with Lady Antebellum with the aim of protecting the LADY A

26

                                                                                                COOLEY LLP
     COMPLAINT
     CASE NO. __-cv-____
                                                     7.                       1700 S EVENTH A VE ., S UITE 1900
                                                                                         S EATTLE , WA 98101
                                                                                               (206) 452-8700
               Case 2:20-cv-01360-RSM Document 1 Filed 09/15/20 Page 8 of 13




 1   brand established by Ms. White. To that end, Ms. White’s new pro bono counsel shared a draft

 2   settlement agreement with Lady Antebellum on July 6, 2020.

 3           38.     Instead of responding to the offer, and without warning, Defendants filed a

 4   declaratory judgment action against Ms. White in the Middle District of Tennessee on July 8, 2020

 5   (the “DJ Complaint”).

 6           39.     In the DJ Complaint, Lady Antebellum alleges that they have used LADY A as a

 7   trademark for music related offerings since as early as 2008. Lady Antebellum further alleges that

 8   Defendant LAE is the owner of U.S. Registration Nos. 4,004,006, 4,030,752, and 4,292,685 for

 9   LADY A.        According to Lady Antebellum, the parties’ LADY A marks can coexist,

10   notwithstanding the fact that they are identical, are used in connection with the same goods and

11   services, and are rendered through the same channels of trade.

12           40.     To the contrary, on information and belief, prior to June 2020, Defendants did not

13   perform as LADY A and did not make use of the fan-originated “LADY A” nickname as a

14   trademark.

15           41.     On information and belief, even if Defendants had used LADY A as a trademark,

16   Ms. White possesses superior common law trademark rights, which precede the existence of

17   Defendants’ band, let alone their alleged LADY A mark. To the extent that any prior coexistence

18   occurred, it was only because Defendants’ use was limited, lacked prominence, and would have

19   been overshadowed by the well-known LADY ANTEBELLUM mark.

20                                            FIRST CLAIM FOR RELIEF

21             (Trademark Infringement Under Lanham Act, 15 U.S.C. § 1125(a)(1)(A))

22           42.     Ms. White realleges and incorporates by reference paragraphs 1 through 41,

23   inclusive, as if fully set forth here.

24           43.     Ms. White owns strong, nationwide common law rights in the trademark LADY A

25   in connection with music and entertainment services in the nature of musical performances.

26

                                                                                                 COOLEY LLP
     COMPLAINT
     CASE NO. __-cv-____
                                                        8.                     1700 S EVENTH A VE ., S UITE 1900
                                                                                          S EATTLE , WA 98101
                                                                                                (206) 452-8700
              Case 2:20-cv-01360-RSM Document 1 Filed 09/15/20 Page 9 of 13




 1          44.     Ms. White’s common law trademark rights in the LADY A mark predate any rights

 2   in the LADY A mark allegedly owned by Lady Antebellum.

 3          45.     The LADY A trademark used by Lady Antebellum is identical to Ms. White’s

 4   LADY A trademark.

 5          46.     Both Lady Antebellum and Ms. White perform concerts and sell music under the

 6   LADY A trademark.

 7          47.     Both Lady Antebellum and Ms. White offer their products and services through the

 8   same channel of trade, namely via popular social media platforms, at concert venues, and at music

 9   festivals throughout the United States.

10          48.     Those seeking Ms. White’s music in online market places and on social media are

11   now diverted to content from Lady Antebellum under an identical mark, thereby causing initial

12   interest confusion.

13          49.     At the same time, Lady Antebellum’s popularity and resources have enabled them

14   to saturate the market with their LADY A mark and overwhelm the brand identity that Ms. White

15   has developed during decades of use. Under these circumstances reverse confusion is inevitable.

16   Lady Antebellum’s use of the LADY A mark has injured and will continue to injure Ms. White by

17   causing the public to be confused or mistaken into believing that Ms. White’s music originates

18   from, is sponsored by, endorsed by, or is otherwise associated with Defendants, resulting in the

19   usurpation of Ms. White’s brand identity under the LADY A mark.

20          50.     Lady Antebellum’s use of the LADY A mark is likely to deceive the public

21   regarding the source, sponsorship, and/or affiliation of Lady Antebellum with Ms. White and vice

22   versa. As such, Lady Antebellum is liable to Ms. White for infringement under 15 U.S.C.

23   §1125(a)(1)(A).

24          51.     As demonstrated by Lady Antebellum’s refusal to cease use of the LADY A

25   trademark, Lady Antebellum’s acts as alleged above, if not enjoined, will continue. Ms. White

26   has no adequate remedy at law.

                                                                                                COOLEY LLP
     COMPLAINT
     CASE NO. __-cv-____
                                                    9.                        1700 S EVENTH A VE ., S UITE 1900
                                                                                         S EATTLE , WA 98101
                                                                                               (206) 452-8700
              Case 2:20-cv-01360-RSM Document 1 Filed 09/15/20 Page 10 of 13




 1           52.      Because of Lady Antebellum’s infringement of the LADY A trademark, Ms. White

 2   has incurred damages in an amount to be proven at trial consisting of, among other things, lost

 3   sales, diminished brand identity, and diminution in the value of and goodwill associated with the

 4   mark.

 5                                        SECOND CLAIM FOR RELIEF

 6                              (COMMON LAW TRADEMARK INFRINGEMENT)

 7           53.      Ms. White realleges and incorporates by reference paragraphs 1 through 52,

 8   inclusive, as if fully set forth here.

 9           54.      Lady Antebellum’s acts alleged herein infringe Ms. White’s nationwide common

10   law trademark rights in the LADY A mark, which predate any rights that Lady Antebellum

11   allegedly possesses.

12           55.      Lady Antebellum’s knowing and willful use of the identical trademark LADY A is

13   likely to lead to both initial interest confusion and reverse confusion among the parties’ audiences,

14   both within the State of Washington and throughout the United States. Defendant’s conduct thus

15   constitutes common law trademark infringement under Washington law.

16           56.      Defendants’ conduct has caused and will continue to cause injury to Ms. White in

17   the form of lost sales, diminished brand identity, and diminution and loss of goodwill in the LADY

18   A trademark.

19           57.      Defendants’ acts as alleged above, if not enjoined, will continue. Ms. White has no

20   adequate remedy at law.

21           58.      In view of the foregoing, Ms. White is entitled to an injunction against Defendants,

22   compensation for actual damages, as well as all other remedies available under Washington State

23   law.

24                                            THIRD CLAIM FOR RELIEF

25                 (UNFAIR COMPETITION IN VIOLATION OF REV. CODE WASH. § 19.86.020)

26           59.      Ms. White realleges and incorporates by reference paragraphs 1 through 58,

                                                                                                    COOLEY LLP
     COMPLAINT
     CASE NO. __-cv-____
                                                        10.                       1700 S EVENTH A VE ., S UITE 1900
                                                                                             S EATTLE , WA 98101
                                                                                                   (206) 452-8700
              Case 2:20-cv-01360-RSM Document 1 Filed 09/15/20 Page 11 of 13




 1   inclusive, as if fully set forth here.

 2           60.     Defendant’s acts alleged herein infringe Ms. White’s exclusive trademark rights in

 3   the LADY A mark.

 4           61.     Defendants’ knowing and willful use of the identical trademark LADY A is likely

 5   to lead to both initial interest confusion and reverse confusion among the parties’ fans, both within

 6   the State of Washington and throughout the United States. Defendant’s conduct thus constitutes

 7   unfair competition under Rev. Code Wash § 19.86.020.

 8           62.     Defendants’ conduct has caused and will continue to cause injury to Ms. White in

 9   the form of lost sales, diminished brand identity, and diminution and loss of goodwill in the LADY

10   A trademark.

11           63.     Defendants’ acts as alleged above, if not enjoined, will continue. Ms. White has no

12   adequate remedy at law.

13           64.     In view of the foregoing, Ms. White is entitled to an injunction against Defendants,

14   compensation for actual damages, as well as all other remedies available under Rev. Code Wash

15   § 19.86.020

16                                              *      *       *

17                                            PRAYER FOR RELIEF

18           WHEREFORE, Plaintiff prays for judgment as follows:

19           a)      For judgment in favor of Plaintiff on each of her claims for relief;

20           b)      For injunctive relief; specifically, that Defendants and all of their officers, agents,

21   servants, representatives, employees, attorneys, parent and subsidiary corporations, assigns and

22   successors in interest, and all other persons acting in concert with it be preliminarily and

23   permanently enjoined from using the LADY A trademark;

24           c)      For compensatory damages;

25           d)      For disgorgement of profits attributable to infringing use of the LADY A mark;

26

                                                                                                     COOLEY LLP
     COMPLAINT
     CASE NO. __-cv-____
                                                       11.                         1700 S EVENTH A VE ., S UITE 1900
                                                                                              S EATTLE , WA 98101
                                                                                                    (206) 452-8700
             Case 2:20-cv-01360-RSM Document 1 Filed 09/15/20 Page 12 of 13




 1          e)      For a reasonable royalty fee for any sales of music or musical performances

 2                  rendered under the LADY A mark;

 3          f)      For trebling of the disgorgement of profits and damages;

 4          g)      For pre-judgment and post-judgment interest;

 5          h)      For costs of this suit; and

 6          i)      For such other relief as the court deems just and proper.

 7
     Dated: September 15, 2020                       Respectfully submitted,
 8
                                                      /s/ Christopher B. Durbin
 9
                                                     Christopher B. Durbin (WSBA #41159)
10                                                   COOLEY LLP
                                                     1700 Seventh Avenue, Suite 1900
11                                                   Seattle, WA 98101-1355
                                                     Tel.: (206) 452-8700
12                                                   Fax: (206) 452-8800
13                                                   Email: cdurbin@cooley.com

14                                                   Brendan J. Hughes (pro hac vice to be filed)
                                                     Jane Van Benten (pro hac vice to be filed)
15                                                   COOLEY LLP
                                                     1299 Pennsylvania Avenue NW, Suite 700
16                                                   Washington, D.C. 20004-2446
17                                                   Tel.: (202) 842-7800
                                                     Fax: (202) 842-7899
18                                                   Email: bhughes@cooley.com
                                                     Email: jvanbenten@cooley.com
19
                                                     Joseph M. Drayton (pro hac vice to be filed)
20                                                   COOLEY LLP
21                                                   1114 Avenue of the Americas
                                                     New York, NY 10036
22                                                   Tel.: (212) 479-6000
                                                     Fax: (212) 479-6275
23                                                   Email: jdrayton@cooley.com
24
                                                     Judd D. Lauter (pro hac vice to be filed)
25                                                   COOLEY LLP
                                                     3175 Hanover Street
26                                                   Palo Alto, CA 94304

                                                                                                  COOLEY LLP
     COMPLAINT
     CASE NO. __-cv-____
                                                     12.                        1700 S EVENTH A VE ., S UITE 1900
                                                                                           S EATTLE , WA 98101
                                                                                                 (206) 452-8700
             Case 2:20-cv-01360-RSM Document 1 Filed 09/15/20 Page 13 of 13




 1                                        Tel.: (650) 843-5960
                                          Fax: (650) 843-7400
 2                                        Email: jlauter@cooley.com
 3

 4                                        Counsel for Plaintiff ANITA WHITE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                     COOLEY LLP
     COMPLAINT
     CASE NO. __-cv-____
                                           13.                     1700 S EVENTH A VE ., S UITE 1900
                                                                              S EATTLE , WA 98101
                                                                                    (206) 452-8700
